                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION



DONALD J. TRUMP, Candidate for President of the
United States of America,

                Plaintiff,

       v.


 THE WISCONSIN ELECTIONS COMMISSION, and its
 members, ANN S. JACOBS, MARK L. THOMSEN,
 MARGE BOSTELMANN, DEAN KNUDSON,
 ROBERT F. SPINDELL, JR., in their official capacities,
 SCOTT MCDONELL in his official capacity as the Dane
 County Clerk, GEORGE L. CHRISTENSON in his
 official capacity as the Milwaukee County Clerk,
 JULIETTA HENRY in her official capacity as the                            Case No.: 20CV1785
 Milwaukee Election Director, CLAIRE WOODALL-
 VOGG in her official capacity as the Executive Director
 of the Milwaukee Election Commission, MAYOR TOM
 BARRETT, JIM OWCZARSKI, MAYOR SATYA
 RHODES-CONWAY, MARIBETH WITZEL-BEHL,
 MAYOR CORY MASON, TARA COOLIDGE, MAYOR
 JOHN ANTARAMIAN, MATT KRAUTER, MAYOR
 ERIC GENRICH, KRIS TESKE, in their official
 capacities; DOUGLAS J. LA FOLLETTE, Wisconsin
 Secretary of State, in his official capacity, and TONY
 EVERS, Governor of Wisconsin, in his official capacity.

                Defendants.




                                 NOTICE OF APPEARANCE



       PLEASE TAKE NOTICE that Paul M. Smith of the Campaign Legal Center has been

retained by defendant Governor Tony Evers in this action. Please serve copies of all papers in this

action on the undersigned at the address set forth below.




            Case 2:20-cv-01785-BHL Filed 12/04/20 Page 1 of 2 Document 41
Respectfully submitted this 4th day of December 2020.

                                   /s/ Paul M. Smith
                                   Paul M. Smith
                                   CAMPAIGN LEGAL CENTER
                                   1101 14th St. NW, Suite 400
                                   Washington, D.C. 20005
                                   Telephone: 202-736-2200
                                   Email: psmith@campaignlegalcenter.org

                                   Attorneys for Defendant, Governor Tony Evers




                                      2

  Case 2:20-cv-01785-BHL Filed 12/04/20 Page 2 of 2 Document 41
